Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is in response to the Applicant’s amendment filed on September 2, 2020.  Claims 1-20 are pending and will be considered for examination.  

Allowable Subject Matter
Claims 1-20 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter: Statement of allowance is in reference to independent claims 1, 9, and 17.  This application is subject to a terminal disclaimer.  Claims 1, 9, and 17 combination of elements not found in the prior art.  Specifically claims 1, 9, and 17 recite:
“identify other users having a similar color preference as the first user based at least in part on the first color palette; and generate a social networking recommendation for the first user with respect to at least one of the identified other users having similar a color preference”


Discussion of the most relevant art
The following references have been identified as the most relevant prior art to the claimed invention.
(i) US 6,392,764 B1 to Eschbach et al. (“Eschbach”):  Eschbach teaches the limitations of processing an image to generate a color palette corresponding to the image (Fig. 5, “S320”) by at least applying color palette generation criteria to the first image to identify representative colors (Fig. 5, “S330”).  Eschbach does not teach or suggest the limitations identified above.  
(ii) US 2008/0222239 A1 to Kronik et al. (“Kronik”):  Kronik teaches the limitations of processing an image (Fig. 12, “1205” and “1210”) to generate a color palette corresponding to the image (Fig. 12, “1230” and “1235”) in order to identify a user’s color preferences (paragraph [0025], lines 10-11). Kronik also teaches applying color palette generation criteria to the first image to identify representative colors and associated weights (paragraph [0040], lines 9-12).  Kronik does not teach or suggest the limitations identified above.  
(iii) US 9,508,158 B2 to Hogan et al. (“Hogan”): Hogan teaches the limitations of processing an image to generate a color palette corresponding to the image (Abstract; col. 7, lines 19-24).  Hogan does not teach or suggest the limitations identified above.  
(iv) US 10,395,297 B1 to Ivie (“Ivie”): Ivie teaches determining a user’s color preferences based on photograph the user has posted on a social network col. 13, lines 19-24).  A color palette is generated from the photograph (col. 13, lines 24-30).  Ivie does not teach or suggest the limitations identified above. 
(v) “A personalized recommender system for the cosmetic business” by Yi-Fan Wang et al. (“Wang”): Wang teaches a recommendation system for the cosmetics business.  Wang does not teach or suggest the limitations identified above.
(vi)  “Interactive Color Palette Tools” by Barbara J. Meier et al. (“Meier”): Meier teaches various types of color palette tools.  Meier does not teach or suggest the limitations identified above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM U HAQ whose telephone number is (571)272-6758.  The examiner can normally be reached on M-F 9-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa T. Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NAEEM U HAQ/Primary Examiner, Art Unit 3625